809 F.2d 786Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Mehmet HAKANJIN, a/k/a Mike Hakaj & Mike Hakat, Appellant.
No. 86-5537.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 11, 1986.Decided Jan. 8, 1987.

Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
D.H. Frackelton, Widener and Frackelton, on brief, for appellant.
John P. Alderman, United States Attorney, Morgan E. Scott, Jr., Assistant United States Attorney, on brief, for appellee.
PER CURIAM:


1
After a jury trial, Mehmet Hakanjin was convicted of (1) receipt of a firearm in interstate commerce by a previously convicted felon, and (2) possession of a firearm that has traveled in interstate commerce by a previously convicted felon.  He appeals on the ground that there was insufficient evidence of Hakanjin's prior felony conviction.  We affirm the conviction.


2
The verdict of a jury must be upheld if, taking the view most favorable to the government, there is substantial evidence to support it.   United States v. Steed, 674 F.2d 284 (4th Cir.), cert. denied, 459 U.S. 829 (1982).  At trial, the government offered the following proof of Hakanjin's prior felony conviction:


3
(1) testimony by an agent for the Bureau of Alcohol, Tobacco and Firearms that after his arrest, Hakanjin had waived his Miranda rights and made a statement in which he admitted a prior conviction in New York;


4
(2) the testimony of the Assistant District Attorney who prosecuted Hakanjin in New York on a felony charge resulting in Hakanjin's conviction;  and


5
(3) the court records of the trial, conviction and sentencing.


6
We find that the evidence supporting the jury's verdict was substantial and therefore we affirm the conviction.  We dispense with oral argument because it would not significantly aid the decisional process.


7
AFFIRMED.